DETAILED ACTION
This is a final Office action in response to the remarks filed 04/27/2021.

Status of Claims
Claims 1-14 are pending;
Claims 1, 7, 8, 10 and 11 are currently amended; claims 2-6 were previously presented; claims 9, 12, and 13 have been withdrawn; claim 14 is new;
Claims 1-8, 10, 11, and 14 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections based on Michalak (US 3,581,625) have been fully considered but they are not persuasive.  With respect to claim 1, the applicant argues that "those ordinary skilled in the art reviewing MACHALAK would have found no discernible disclosure that MACHALAK's slideable stem 92 fills the mounting recess of the tool holder as soon as the contact pressure exceeds a maximum pressure, as recited in at least Applicant's independent claim 1" (remarks, page 13, lines 1-5).  The Examiner respectfully disagrees.  Firstly, the conjunction "as soon as" is commonly known to be "immediately after something has happened" (https://www.macmillandictionary.com/us/dictionary/american/as-soon-as_1, 

"Since it is desirable to obtain as much assistance from the air pressure as possible, the spring 74 functions primarily to establish a predetermined intensity of the chamber pressure back of the piston before the latch system releases the piston. The amount of this release pressure is determined by adjustment of the screw 91, the inner extremity of which serves as a seat for the spring 74. The stem 92 is slidable within the interior of the screw 91, with the latter being in threaded engagement with the head 31." (Michalak, col 3, lines 34-42) 


In other words, the contact pressure between the screw (91) and the latch piston (73) is adjustable via manipulation of the screw (91).  As shown in Figures 1-5, one of ordinary skill in the art would readily appreciate that the screw (91) has a right-hand thread.  In other words, as the screw (91) is turned clockwise toward the latch piston (73), the contact pressure between the screw (91) and the latch piston (73) increases and eventually exceeds a maximum value, especially taking into account the relative distance between the screw (91) and the latch piston (73) as well as the axial length of the spring (74) as shown in Figure 2.  Also see Figures 4B and 4C of the present application.  Although Michalak does not explicitly state in words as to whether or not the contact pressure between the screw (91) and the latch piston (73) has already exceeded a maximum value in Figure 2, it would be apparent to one of ordinary skill in 

Drawings
The replacement drawings filed 04/27/2021 are hereby accepted.

Specification
The amendment to the specification filed 04/27/2021 and the amendment to the abstract filed 04/27/2021 are hereby accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 3, "and to" appears to be --and on--.
Claim 1, line 8, "recess and increasing" appears to be --recess, the actuation element increasing--.
Claim 1, line 12, "fills" appears to be --and filling--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michalak (US 3,581,625).
Regarding claim 1, Michalak discloses a mounting element (col 2, line 39, the impact cylinder assembly, also see Figure 1) comprising a control unit (31, 71, 73, 81, 82, 82, 84, figs 4 & 7) comprising a pressure element (31, fig 4) and a counterpressure element (73, fig 4); a resilient clamping element (74, fig 4) arranged to act on the pressure element and to the counterpressure element (see Figure 4); an actuation element (91, fig 4) comprising a tool holder (91, fig 4, also see Figure 1, the actuation element 91 itself is a tool holder, note that the head of the actuation element 91 is capable of holding a tool such as a wrench) having a mounting recess (910, fig 4, see annotation, the inner recess of the actuation element 91, i.e., the tool holder) and increasing or reducing a contact pressure of the resilient clamping element between the pressure element and the counterpressure element, when actuated in a tightening 


[AltContent: textbox (916 – External Thread)][AltContent: arrow][AltContent: arrow][AltContent: textbox (910 – Mounting Recess)]
    PNG
    media_image1.png
    849
    580
    media_image1.png
    Greyscale

[AltContent: textbox (310 – Central Axially Continuous Recess)][AltContent: arrow][AltContent: arrow][AltContent: textbox (912 – Dismantling Recess)]
[AltContent: arrow][AltContent: connector]
[AltContent: arrow][AltContent: textbox (312 – Inner Threaded)]
[AltContent: textbox (914 – Flank)]
[AltContent: textbox (918 – Central, Axially Continuous Recess)]








Regarding claim 2, wherein the tool holder comprises a dismantling recess (912, fig 4, see annotation, the grooved recess formed by the thread of the actuation element 91, i.e., the tool holder) which allows the actuation element to be actuated in the release direction, in order to reduce the contact pressure, when the mounting recess is filled by the displacement element (see Figure 4, see col 3, lines 34-42, the grooved recess of the thread of the actuation element 91, i.e., the tool holder, allows the actuation element 91 to be actuated via threading in the release direction to reduce the contact pressure of the clamping element 74).
Regarding claim 3, wherein the dismantling recess comprises a flank (914, fig 4, see annotation, the lower flank of the grooved recess of the thread of the actuation element 91) that is beveled in the tightening direction (see Figure 4).
Regarding claim 4, wherein the dismantling recess is less deep than the mounting recess (see Figure 4).
Regarding claim 5, wherein the pressure element is formed as a bush (31, fig 4, also see Figure 2) having a central axially continuous recess (310, fig 4, see annotation, the inner recess of the pressure element 31) and an internal thread (312, fig 4, see annotation, the inner thread of the pressure element 31, also see col 3, lines 40-42) is arranged at a first axial end of the recess of the pressure element (see Figure 4).
Regarding claim 6, wherein an external thread (916, fig 4, see annotation, the external thread of the actuation element 91) of the actuation element is screwed into the internal thread of the pressure element (see Figure 4, see col 3, lines 40-42).

Regarding claim 7, wherein a central, axially continuous recess (918, fig 4, see annotation, the central, axially continuous recess of the actuation element that houses the O-ring 95, see col 3, lines 49-51, also see Figure 6 for a similar inner central, axially continuous recess of the counterpressure element 73 for the O-ring 94) is provided on the actuation element, the mounting recess is provided on a first axial end of the actuation element and the displacement element is arranged in the recess of the actuation element (see Figures 2 and 4).
Regarding claim 8, wherein a central axially protruding pin (92, fig 4) provided on the counterpressure element forms the displacement element and is arranged in the recess of the actuation element (see Figure 4).
Regarding claim 10, wherein the resilient clamping element is arranged between the actuation element and the counterpressure element (see Figure 4).
Regarding claim 11, wherein the resilient clamping element is formed as a spring (74, fig 4, see Figure 4).
Regarding claim 14, wherein the spring is a spiral spring (see Figure 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631